4 A.3d 151 (2010)
203 N.J. 425
In the Matter of Ralph V. FURINO, an Attorney at Law (Attorney No. XXXXXXXXX).
D-128 September Term 2009, 066398.
Supreme Court of New Jersey.
September 23, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-112, concluding that RALPH V. FURINO of JAMESBURG, who was admitted to the bar of this State in 1981, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep client reasonably informed about the matter), RPC 1.8(e) (providing financial assistance to client in connection with contemplated litigation), and RPC 1.8(h)(1) (making agreement with client to limit attorney's liability for malpractice when client not independently represented by counsel), and good cause appearing;
It is ORDERED that RALPH V. FURINO is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.